DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The supplemental amendment filed on 11/10/2021 has been entered and fully considered. Claims 1-4, 8-14, 17-18, 23-26, 28 and 30-31 remain pending in the application, where Claims 1, 4 and 30 have been amended. 


Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A phone call for an authorization for this minor examiner’s amendment has been undertaken to Attorney Marcus Simon (Reg. No. 50258), with a voicemail left on 11/24/2021.

The application has been amended as follows: 
Claim 4. (Currently Amended) -- The optical detection system of claim 1, wherein an arrangement of said plurality of unit similar cells of the encoder defines a discretized unit measure of the collected light, a physical dimension of said unit cell of the encoder is defined by predetermined requirements with respect to a diffraction limited spot of light collected by the optical detection system.--

All the other claims are entered as filed by Applicants on 11/10/2021.



Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the rejections previously set forth in the non final office action mailed on 08/11/2021. 

Allowable Subject Matter

4- Claims 1-4, 8-14, 17-18, 23-26, 28 and 30-31 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claims 30, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

An optical detection system and its method of use, comprising: 
an encoder having a plurality of similar unit cells; and 
an array of sensor cells located at a distance downstream of said unit cells with respect to a general direction of propagation of input light through the optical detection system; 
wherein said array of sensor cells defines a plurality of sub-array unit cells, each of the plurality of sub-array unit cells corresponding to a unit cell of said plurality of similar unit cells of the encoder…
such that each of the plurality of similar unit cells of said encoder expands a portion of the collected input light incident thereon onto one of the plurality of sub-array unit cells corresponding therewith and one or more neighboring sub- array unit cells within a predetermined proximity region…

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Hongxin, Veeraraghavan and Balas . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Claim Rejoinder

Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-11, 17-18, 23-26 and 28, directed to the dependent claims of the allowable product, previously withdrawn from consideration as a result of an election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the election requirement between the species as set forth in the Office action mailed on 04/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886